Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 23, 2022. Claim 1 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Batcheller et al. US2014/0379228 (“Batcheller”) in view of Liao et al. US2016/0161947 (“Liao”).

Regarding claim(s) 1. Batcheller discloses a computer-implemented method, comprising: 
receiving input data from a plurality of sensors (para. 136, The smart row unit 1150 has a seed placement sensor 1108 which is used to detect the exact depth and side-to-side placement of the seed once it has been planted); 
processing the input data to generate one or more output maps; generating a planting pattern for a planting operation using the one or more output maps (para. 36, This allows the seed location to be marked and added to a "planted crop map" which shows where the seeds are and how deep they are, so that future application of fertilizer and other chemicals can be placed exactly on the spot); 
dividing the planting pattern into a plurality of portions based on the quantity of planting platforms available (fig. 1, fig. 1, FIGS. 1A-1E illustrate various typical row patterns and arrangements used for planting seeds/plants in existing practice in the prior art.); 
uploading to each available planting platform a corresponding portion of the plurality of portions; and executing the planting operation using the available planting platforms (FIG. 8 is a top view of a series of X-Y position seeding units being operated in parallel. FIG. 9 is an alternate embodiment of the condition-based planting system of the present invention, in which one or more autonomous vehicles work in conjunction to plant seeds based on soil conditions.)
Batcheller does not explicitly disclose determining a quantity of planting platforms available.
Liao teaches a system and method that determining a quantity of planting platforms available (Para. 23, The equipment network can represent the locations and/or statuses of non-vehicle equipment in the transportation network 200 that is used to perform the tasks. For example, the location, availability, operative state, etc., of mining equipment used in a mine can be used as input to determine how to allocate the tasks. The mining equipment that can only be used with certain vehicles 104 may be assigned only to those vehicles 104.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Batcheller by incorporating the applied teaching of Liao to improve fleet management.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666